DETAILED ACTION
Applicant’s reply filed on 06/08/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Referring to claim 1, the limitation “wherein the solder paste pad is over the via but is not within the via” contains subject matter which was not described in the specification.

According final structure in figure 2 and 5F, Blind hole or via would be from via from “top” layer in PCB to inner layer of PCB. The Via between solder pad 260 layer and inner layer of PCB can not consider as blind via because it closed at both ends of PCB.
and solder pad 260 (in specification 270) is within the blind via which extend “top” layer to inner layer covering the top layer.


    PNG
    media_image1.png
    304
    280
    media_image1.png
    Greyscale

Herein final structure A (see above figure) is not blind via because  via closed at top end of via by solder pad layer of PCB 250 and the bottom end of via by inner layer of pcb , While final structure A +B is blind via because it opens at top ends of PCB and closed at other end.
The claimed limitation contains new matter.

Referring to claim 25, the limitation “a via connecting an outer layer of the PCB with one or more inner layers of the PCB …. the solder paste pad extending laterally 

According figure 2 and 5F, Via only connect top layer with inner layers if via in the top layer, otherwise does not connect the outer layer, and solder pad 260 (in specification 270) is within the outer layer; therefore.
Additionally, see further explanation in the rejection of claim 1.
Therefore, the claimed limitation contains new matter.
Referring to claims  2-12 and 26-28, claims 2-12 and  26-28 are rejected by the same reason applied to the rejection of claim 

Specification and Drawing
The disclosure is objected to because of the following informalities: 
Specification discloses only element 270 is listed as “a solder paste pad 270” (see 3rd paragraph on page 2 of specification submitted on 02/14/2019), however, 270 doesn’t exist in the drawings. Drawing lists pad 260 on the capacitor 240 in figure 2. Therefore,  specification and drawing objected.
 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all rejections set forth in this Office action:


Claims 1 and 3-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated over by Miyawaki et al. (US20180084648, hereinafter Miyawaki).

Referring to claim 1, Miyawaki discloses a printed circuit board (PCB) (10 in figures 1 and 9) comprising: 
a blind via (H30 or H40 or H50 within 10) in a layer of pcb (a layer at 10); and 
a discrete component (30 or 40 or 50) vertically embedded within the blind via (H30 or H40 or H50);
a solder paste layered over the discrete component (24 or 25 or 26).  
  the solder paste pad extending laterally beyond the blind via (24 between 21 and 32 extend beyond H30 in figure 9 (see below figure) wherein blind via H30 only extends to the top surface 10SA of figure 9 (see below figure), therefore the pad 24 extends laterally beyond the blind via; similarly for H40 and H50; alternatively embodiment of figures 1 and 10 reads in a similar manner), and wherein the a portion of the solder paste pad (24 or 25 or 26) is on the uppermost surface of the layer of the PCB (24 or 25 or 26 on the uppermost surface of a layer at 10, for example… uppermost surface at 39 of the layer at 10 in below figure )


    PNG
    media_image2.png
    260
    274
    media_image2.png
    Greyscale


Referring to claim 3, Miyawaki discloses the PCB of claim 1, wherein the discrete component is a decoupling capacitor (paragraph 0035 of Miyawaki states, “The chip components 30 and the like are chip capacitors, for example; however, if the chip components can be supplied in a state where the chip components are disposed on a carrier tape or the like and can be placed at predetermined positions of the first wiring board 10 by a mounter, the chip components may alternatively be chip resistors or the like. Moreover, the chip component 40 may be a capacitor”).  

Referring to claim 4, Miyawaki discloses the PCB of claim 1, wherein further comprising: 
a conductive pad layered in the blind via below the discrete component (39 in bottom H30 below 30 or 49 in bottom H40 below 40 or 59 in bottom H50 below 50 in figures 9 of Miyawaki). 


Referring to claim 5, Miyawaki discloses the PCB of claim 1, wherein vertically embedding the discrete component (30 or 40 or 50 of Miyawaki as stated in the rejection of claim 1 above). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein vertically embedding the discrete component comprises: performing a blind via process on the PCB; performing an assembly process on the PCB; and performing a via-in-pad process on the PCB. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 25 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated over by Neu et al. (US3784878, hereinafter Neu).

Referring to claim 25, Neu discloses a printed circuit board (PCB) (10 in figure 1) comprising: 
a via (at 14) connecting an outer layer of PCB (10) to one or more inner layers (18); 
(a top surface of 18);
a discrete component (14 including 15 and 16; The electrical components 14 have electrical connectors and 16 extending from each of its opposite ends, and one of the electrical connectors, such as the electrical connector 15) vertically embedded within the via (vertically embedded in 10);
a solder paste pad on the discrete component (15 on 14).  
  the solder paste pad extending laterally beyond the via (15 laterally beyond via); wherein the solder paste pad is over the via but is not within the via (15 over the via at 14, not within the via);
and wherein a portion of the solder paste pad is on the uppermost surface of the uppermost one of the one or more layers of the PCB (15 on the top surface of 18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki as applied to claim 1 above, and further in view of Jang et al. (US20140146499, hereinafter Jang).

Referring to claims 2, Miyawaki discloses the PCB of claim 1, but fails to disclose wherein the discrete component is vertically embedded under a grid array coupling the PCB to second PCB.
Jang discloses wherein the discrete component (a first decap 313 or a second decap 314) is vertically embedded under a ball grid array (380) coupling the PCB (PCB 310) to an integrated circuit (IC) package (340, figure 3 of Jang  ; alternatively figure 5 or figure 8 in view of figure 3 of Jang).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Miyawaki to couple the PCB to the package as taught by Jang by well know technique such ball grid array in order to transmit electrical signal, power or ground between two adjacent devices and utilize PCB with components in a minimum space; and paragraph 0031 of Jang states, “A length of a wiring that connects a power supply pin of the package and the decap is remarkably reduced, compared with another case (e.g., FIG. 1). Therefore, PI is improved, and a decap is embedded at the inside of a PCB, compared with another case, and thus the PCB is free from restriction of mounted space and a wiring. Other power supply pins 343 b and 343c each are connected to the power supply line 311 of the PCB 310 through vias”. 



Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Miyawaki in view of Graydon et al. (US20080202799, hereinafter Graydon).

Referring to claim 6, Miyawaki discloses the PCB of claim 5, but fails to disclose wherein the PCB is a multilayer board. 
Graydon discloses the PCB is a multilayer board (multi-layer PCB in fig. 3; paragraph 0028 states, “FIG. 3 shows a structure wherein a component 104 is installed in a two-layer PCB sandwich. The component 104 is embedded in a top PCB layer 302. This may be done before a bottom PCB layer 303 is affixed to the top PCB layer 302”). 
It would have been obvious design choice to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Miyawaki to have pad as taught by Graydon in order to simplify manufacturing processes of circuit and insulating layers along thickness of the board and/or accommodate multiple circuit layers along with insulating layers of the circuit board to use in various electronic devices.

No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the blind via process comprises: producing a multilayer board; and performing an ablation process to produce depth of the blind via. The product is what it is not how it’s made by different processes. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 7, Miyawaki in view of Graydon disclose the PCB of claim 6 (multi-layer PCB Miyawaki in view of Graydon in the rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a direct laser ablation. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 8, Miyawaki in view of Graydon disclose the PCB of claim 6 (Miyawaki in view of Graydon in the rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a combination of a mechanical drill with laser ablation. The product is what it is not how it’s made by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 9, Miyawaki in view of Graydon disclose the PCB of claim 6 (38 or 48 or 58 on bottom of 39 or 49 or 59 and 24 or 25 or 26 on top of 30 or 40 or 50 in blind via H30 or H40 or H50 of Miyawaki as rejected in the claim 1) . 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the assembly process comprises: injecting a solder paste into the blind via; plugging the discrete component into the blind via; applying a solder paste on the top layer of the PCB; and performing a reflow to permanently attach the component to the PCB. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 10, Miyawaki in view of Graydon disclose the PCB of claim 9 (Miyawaki in view of Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is injected using a solder jet printer to control a location and an amount of solder paste to be injected. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 11, Miyawaki in view of Graydon disclose the PCB of claim 9 (Miyawaki in view of Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is applied on the PCB by spraying the solder paste on using a stencil. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 12, Miyawaki in view of Graydon disclose the PCB of claim 9 (Miyawaki in view of Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is applied on the PCB by spraying the solder paste using a jet printer. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).



Claim 26-28 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin and Neu as applied to claim 25 above, and further in view of Jang et al. (US20140146499, hereinafter Jang).

Referring to claims 26, Neu in view of Jang disclose the PCB of claim 25, but fail to disclose wherein the discrete component is vertically embedded under a grid array coupling the PCB to second PCB 

Jang discloses wherein the discrete component (a first decap 313 or a second decap 314) is vertically embedded under a ball grid array (380) coupling the PCB (PCB 310) to an integrated circuit (IC) package (340, figure 3 of Jang  ; alternatively figure 5 or figure 8 in view of figure 3 of Jang).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Neu to couple the PCB to the package as taught by Jang by well know technique such ball grid array in order to transmit electrical signal, power or ground between two adjacent devices and utilize PCB with components in a minimum space; and paragraph 0031 of Jang states, “A length of a wiring that connects a power supply pin of the package and the decap is remarkably reduced, compared with another case (e.g., FIG. 1). Therefore, PI is improved, and a decap is embedded at the inside of a PCB, compared with another case, and thus the PCB is free from restriction of mounted space and a wiring. Other power supply pins 343 b and 343c each are connected to the power supply line 311 of the PCB 310 through vias”. 


Referring to claim 27, Neu in view of Jang disclose the PCB of claim 25, wherein the discrete component is a decoupling capacitor (paragraph 0035 of Miyawaki states, “The chip components 30 and the like are chip capacitors, for example; however, if the chip components can be supplied in a state where the chip components are disposed on a carrier tape or the like and can be placed at predetermined positions of the first wiring board 10 by a mounter, the chip components may alternatively be chip resistors or the like. Moreover, the chip component 40 may be a capacitor”).  

Referring to claim 28, Neu in view of Jang disclose the PCB of claim 25, but fails to disclose a conductive pad layered in the via below the discrete component .
Jang discloses a conductive pad layered in the via below the discrete component (ground pad layer below via at 313 in figure 3 of Jang or 616 and 616 below via at 642 in figure 6 of Jang). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Neu in view of Graydon to couple the PCB to the package as taught by Jang in order to ground other end of the discrete component with the grounding of the circuit board.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are not persuasive.
Referring to applicant arguments regard to claim 1, wherein amended limitation only discloses a blind via in a one of the layer of pcb and solder pad also provided on the uppermost surface of the layer; and Miyawaki discloses a blind via (H30 or H40 or H50 within 10) in a layer of pcb (a layer at 10) and solder paste above uppermost surface at 39 of the layer of 10.


                 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/PARESH H PAGHADAL/           Examiner, Art Unit 2847